UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6765



ANTHONY S. COLEMAN,

                                             Plaintiff - Appellant,

          versus


DOCTOR FREUND; LIEUTENANT WILKINS,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Gerald Bruce Lee, District Judge.
(CA-99-535-AM)


Submitted:   September 30, 1999           Decided:   October 7, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony S. Coleman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony S. Coleman, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

1999) complaint under 28 U.S.C.A. § 1915A (West Supp. 1999).      We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.    See Coleman v. Freund, No.

CA-99-535-AM (E.D. Va. May 19, 1999).*    We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
May 18, 1999, the district court’s records show that it was entered
on the docket sheet on May 19, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
was entered on the docket sheet that we take as the effective date
of the district court’s decision. See Wilson v. Murray, 806 F.2d
1232, 1234-35 (4th Cir. 1986).


                                 2